Name: Commission Implementing Regulation (EU) NoÃ 567/2013 of 18Ã June 2013 correcting Regulation (EC) NoÃ 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) NoÃ 834/2007 as regards the arrangements for imports of organic products from third countries Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: trade policy;  agricultural activity;  trade;  cooperation policy;  foodstuff;  agricultural policy
 Date Published: nan

 19.6.2013 EN Official Journal of the European Union L 167/30 COMMISSION IMPLEMENTING REGULATION (EU) No 567/2013 of 18 June 2013 correcting Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products and repealing Regulation (EEC) No 2092/91 (1), and in particular Article 33(2) and (3) and Article 38(d) thereof, Whereas: (1) Annex III to Commission Regulation (EC) No 1235/2008 (2) sets out the list of third countries whose system of production and control measures for organic production of agricultural products are recognised as equivalent to those laid down in Regulation (EC) No 834/2007. In relation to some countries listed in that Annex as amended by Commission Implementing Regulation (EU) No 508/2012 (3) the internet address indicated for some control bodies is not correct or no longer correct. (2) Annex IV to Regulation (EC) No 1235/2008 sets out the list of control bodies and control authorities competent to carry out controls and issue certificates in third countries for the purpose of equivalence. In relation to some control bodies or control authorities the text of that Annex as amended by Implementing Regulation (EU) No 508/2012 and Commission Implementing Regulation (EU) No 125/2013 (4) contains errors as regards the product categories indicated for some third countries. (3) In addition, for one control body the internet address as indicated in Annexes III and IV to Regulation (EC) No 1235/2008 is incorrect. (4) Annexes III and IV to Regulation (EC) No 1235/2008 should therefore be corrected accordingly. (5) For the sake of legal certainty, the corrected provisions relating to AGRECO R.F. GÃ DERZ GmbH should apply from the date of application of Annex II to Implementing Regulation (EU) No 508/2012 and the corrected provisions relating to IMO-Control Sertifikasyon Tic. Ltd Ãti and OrganizaciÃ ³n Internacional Agropecuaria should apply from the date of application of Annex II to Implementing Regulation (EU) No 125/2013. (6) The measures provided for in this Regulation are in accordance with the opinion of the regulatory Committee on organic production, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1235/2008 is corrected as follows: (1) Annex III is corrected in accordance with Annex I to this Regulation; (2) Annex IV is corrected in accordance with Annex II to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. However, point (1) of Annex II shall apply from 1 July 2012 and points (3) and (4) of Annex II shall apply from 1 April 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 June 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 189, 20.7.2007, p. 1. (2) OJ L 334, 12.12.2008, p. 25. (3) OJ L 162, 21.6.2012, p. 1. (4) OJ L 43, 14.2.2013, p. 1. ANNEX I Annex III to Regulation (EC) No 1235/2008 is corrected as follows: (1) in point 5 of the text relating to Canada, the entry relating to CA-ORG-002 is replaced by the following: CA-ORG-002 British Columbia Association for Regenerative Agriculture (BCARA) www.certifiedorganic.bc.ca (2) in the text relating to Costa Rica, point 4 is replaced by the following: 4. Competent authority: Servicio Fitosanitario del Estado, Ministerio de Agricultura y GanaderÃ ­a, www.sfe.go.cr. (3) the text relating to India is corrected as follows: (a) point 4 is replaced by the following: 4. Competent authority: Agricultural and Processed Food Export Development Authority APEDA, http://www.apeda.gov.in/apedawebsite/index.asp. (b) in point 5, the entries relating to IN-ORG-009, IN-ORG-011, IN-ORG-016, IN-ORG-019 and IN-ORG-021 are replaced by the following: IN-ORG-009 ISCOP (Indian Society for Certification of Organic products) www.iscoporganiccertification.org IN-ORG-011 Natural Organic Certification Agro Pvt. Ltd (NOCA Pvt. Ltd) www.nocaagro.com IN-ORG-016 Rajasthan Organic Certification Agency (ROCA) www.krishi.rajasthan.gov.in IN-ORG-019 TUV India Pvt. Ltd www.tuvindia.co.in IN-ORG-021 Madhya Pradesh State Organic Certification Agency (MPSOCA) www.mpkrishi.org (4) in point 5 of the text relating to Japan, the entry related to JP-BIO-005 is replaced by the following: JP-BIO-005 Japan Organic & Natural Foods Association http://jona-japan.org/english/ (5) in point 5 of the text relating to Tunisia, the entry relating to TN-BIO-004 is replaced by the following: TN-BIO-004 Lacon www.lacon-institut.com (6) in point 5 of the text relating to the United States, the entries relating to US-ORG-005, US-ORG-023, US-ORG-028 and US-ORG-055 are replaced by the following: US-ORG-005 BIOAGRIcert http://www.bioagricert.org/english US-ORG-023 Maryland Department of Agriculture http://mda.maryland.gov/foodfeedquality/Pages/certified_md_organic_farms.aspx US-ORG-028 Montana Department of Agriculture http://agr.mt.gov/agr/Producer/Organic/Info/index.html US-ORG-055 Texas Department of Agriculture http://www.texasagriculture.gov/regulatoryprograms/organics.aspx ANNEX II Annex IV to Regulation (EC) No 1235/2008 is corrected as follows: (1) in point 3 of the text relating to AGRECO R.F. GÃ DERZ GmbH, the entry for Ghana is replaced by the following: Ghana GH-BIO-151 x   x   (2) in the text relating to BioAgriCert S.r.l., point 2 is replaced by the following: 2. Internet address: http://www.bioagricert.org/english/; (3) in the text relating to IMO-Control Sertifikasyon Tic. Ltd Ãti, point 3 is replaced by the following: 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Turkey TR-BIO-158 x   x   (4) in point 3 of the text relating to OrganizaciÃ ³n Internacional Agropecuaria, the entry for Argentina is replaced by the following: Argentina AR-BIO-110   x   